                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


IN RE:                                                      CASE NO. 20-50775

WISCONSIN APPLE LLC
     DEBTOR1
                                                            CHAPTER 11

                                                            JUDGE JOHN W. KOLWE

                          MOTION FOR EXPEDITED CONSIDERATION

          Wisconsin Apple LLC, the above-captioned Debtor and Debtor in possession (the

“Debtor”) who files this request seeking that this Court set an expedited hearing on the:

Voluntary Motion to Dismiss Chapter 11 Case (the “Motion to Dismiss”) [Dkt. #         ] with the

consent of the United States Trustee. The Motion to Dismiss is seeking an order, pursuant to 11

U.S.C. § 1112(b)(1), which authorizes the court to dismiss this case for cause as dismissal is in

the best interests of creditors and the estate. 11 U.S.C. § 1112(b)(1). In support of the Motion

the Debtor avers as follows:

          1.      Since the petition dates, the Debtor has been addressing immediate issues

regarding the Covid pandemic and has been in negotiations with the secured creditor, Bremer

Bank National Association. As indicated in the Motion to Dismiss, the Debtor and secured

lender have reached an agreement and are seeking to dismiss the proceeding.

          2.      The Debtor is seeking consideration on an expedited basis to be heard on this

Court’s motion day setting on November 17, 2020 at 10:00 am.


1
    3909 Ambassador Caffery Parkway, Lafayette, LA 70503. EIN xx-xx3622.

{00374465-1}

                                                      1



     20-50775 - #45 File 10/30/20 Enter 10/30/20 15:49:06 Main Document Pg 1 of 2
         3.    The Debtor asserts that an expedited hearing is necessary for this Court to consider

the Motion to Dismiss and allow the parties to move forward with the agreement.

         4.    The Debtor asserts that no party will be prejudiced by expedited consideration and

that such relief will benefit the estate by allowing the Debtor to continue operations.

         WHEREFORE, the Debtor respectfully prays that this Court grants a hearing on the

Motion to Dismiss on an expedited basis and for all other relief as is just and equitable.




October 30, 2020                              /s/ Greta M. Brouphy
                                              Douglas S. Draper, LA Bar No. 5073
                                              Leslie A. Collins, LA Bar No. 14891
                                              Greta M. Brouphy, LA Bar No. 26216
                                              Heller, Draper, Patrick, Horn & Manthey, L.L.C.
                                              650 Poydras Street, Suite 2500
                                              New Orleans, LA 70130-6103
                                              Office: 504 299-3300/Fax: 504 299-3399
                                              E-mail: ddraper@hellerdraper.com
                                              E-mail: lcollins@hellerdraper.com
                                              E-mail: gbrouphy@hellerdraper.com

                                              Counsel for the Debtor




{00374465-1}

                                                 2



   20-50775 - #45 File 10/30/20 Enter 10/30/20 15:49:06 Main Document Pg 2 of 2
